MOTION TO AFFIRM JUDGMENT ALLOWED.
The defendant was convicted of the crime of burglary in the Circuit Court of Multnomah County. The transcript of record on appeal was filed in this court on the sixteenth day of December, 1925, and the bill of exceptions on February 2, 1926. Since then nothing has been done by the appellant in the prosecution of his appeal. No brief has been filed, nor has any application been made for an extension of time within which to file a brief. Rule 8 of the Rules of the Supreme Court provides, in substance, that a failure to file such brief within the time required shall be considered a cause for affirmance. Under this rule, therefore, the judgment of the court below will be affirmed, and the cause remanded with directions to the court to enforce its judgment.
MOTION TO AFFIRM JUDGMENT ALLOWED. *Page 621